The Court of Civil Appeals were inclined to doubt whether this proceeding was authorized by law, and we are disposed to agree with them. Growing out of that question is another as to the jurisdiction of this court. But having examined the case upon its merits, we are clearly of opinion that it was correctly decided in the Court of Civil Appeals. In any event the application must be refused. The result being necessarily the same, we refuse the application without passing upon either of the jurisdictional questions.
Application refused.